         Case 6:17-cv-01103-MK         Document 84       Filed 09/11/20     Page 1 of 4




Richard S. Yugler, OSB # 804167
ryugler@lbblawyers.com
LANDYE BENNETT BLUMSTEIN LLP
1300 SW 5th Avenue, Suite 3600
Portland, OR 97201
Telephone: (503) 224-4100
Facsimile: (503) 224-4133

Of Attorneys for Plaintiff




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

 JOHN DOE,                                                         Case No. 6:17-cv-01103-MK

                Plaintiff,
                                                      PLAINTIFF'S UNOPPOSED
        v.                                            MOTION TO SEAL HEARING

 UNIVERSITY OF OREGON,

                Defendant.


                         CERTIFICATION REQUIREMENT LR 7-1

       Plaintiff certifies that a good faith effort has been made to resolve the dispute referenced

herein and Defendant has stipulated that the motion should be granted.

                               MOTION TO SEAL HEARING

       Plaintiff moves the court for an Order sealing the hearing on Defendant’s Motion for Partial

Summary Judgment, excluding the public from observing the hearing, and excluding from the

hearing any persons not otherwise authorized under Section 7 of this Court’s Protective Order

(Dkt. #42).


1 – PLAINTIFF'S MOTION TO SEAL HEARING

                                                                                   4417330 15976-001
         Case 6:17-cv-01103-MK          Document 84        Filed 09/11/20     Page 2 of 4




                                 POINTS AND AUTHORITIES

       The parties entered into a Stipulated Protective Order (Dkt. #42) (“SPO”) that the court

approved and entered on October 25, 2018. The SPO provides in Section 9 that:

       “Whenever information designated as “Confidential” pursuant to this Protective
       Order is to be discussed by a party or disclosed in a deposition, hearing, or pre-trial
       proceeding, the designating party may exclude from the room any person, other
       than persons in paragraph 7, as appropriate, for that portion of the deposition,
       hearing or pre-trial proceeding.”
       Defendant’s Motion for Partial Summary Judgment (“MSJ”) submitted deposition excerpts

under seal as all depositions in this case were designated “Confidential” subject to the SPO.

Plaintiff’s Response to Defendant’s Motion for Partial Summary Judgment was filed entirely under

seal as all proffered exhibits with that Response had been designated “Confidential” subject to the

SPO (with the exception of the parties' Partial Settlement Agreement) and were filed under seal as

required by Sections 4 and 6 of the SPO, which provide that:

       4. If portions of documents or other materials deemed “Confidential” or any papers
       containing or making reference to such materials are filed with the Court, they shall
       be filed under seal * * *”

       6. “Confidential’ information and documents subject to this Protective Order shall
       not be filed with the Court or included in whole or in part in pleadings, motions,
       briefs, etc., filed in this case, except when any portion(s) of such pleadings,
       motions, briefs, etc., have been filed under seal by counsel and marked in the same
       manner as described in paragraph 4 above.”
       Defendant’s Reply in support of its Motion for Partial Summary Judgment made references

to several of the sealed documents submitted by Plaintiff without redaction of its brief as required

by Section 4 of the SPO.

       As evidenced by Plaintiff’s Response, and as it is apparent from Defendant’s Reply, the

parties intend to refer to, discuss, or disclose information designated as “Confidential” during oral

argument concerning Defendant’s Motion for Partial Summary Judgment.

       Accordingly, it is necessary for the court to seal the hearing on Defendant’s Motion for

Partial Summary Judgment, exclude the public from observing the hearing, and exclude from the

///


2 – PLAINTIFF'S MOTION TO SEAL HEARING

                                                                                     4417330 15976-001
         Case 6:17-cv-01103-MK        Document 84      Filed 09/11/20      Page 3 of 4




hearing any persons not otherwise authorized under Section 7 of the SPO.

       DATED: September 14, 2020.

                                           Respectfully Submitted,

                                           /s/ Richard S. Yugler
                                           Richard S. Yugler, OSB #804167
                                           ryugler@lbblawyers.com
                                           Attorney for Plaintiff John Doe




3 – PLAINTIFF'S MOTION TO SEAL HEARING

                                                                                4417330 15976-001
        Case 6:17-cv-01103-MK          Document 84       Filed 09/11/20    Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I served the foregoing PLAINTIFF'S

UNOPPOSED MOTION TO SEAL HEARING on:

Amanda M. Walkup
awalkup@hershnerhunter.com
Lillian Marshall-Bass
lmarshall-bass@hershnerhunter.com
HERSHNER HUNTER, LLP
180 East 11th Avenue
P.O. Box 1475
Eugene, OR 97440
        Attorneys for Defendant

by the following indicated method or methods:

       CM/ECF system transmission.

       E-Mail (courtesy only).

       Email. As required by Local Rule 5.2, any interrogatories, requests for production, or
       requests for admission were emailed in Word or WordPerfect format, not in PDF, unless
       otherwise agreed to by the parties.

       Facsimile communication device.

       First class mail, postage prepaid.

       Hand-delivery.

       Overnight courier, delivery prepaid.




                                              s/ Kathy Baker
                                              Kathy Baker, Legal Assistant to Attorney
                                              for Plaintiff John Doe




4 – PLAINTIFF'S MOTION TO SEAL HEARING

                                                                                  4417330 15976-001
